On Return to Remand

McMILLAN, Judge.
This cause was remanded for the trial court to enter a written order stating the evidence relied upon and the reasons for revoking Patricia Hoagland’s probation. The court has now filed its return, which states, in pertinent part, that “the court revoked the Defendant’s probation for the following reason: 1. The Defendant admitted to failing a drug test.” (R.2)
It was undisputed that mandatory drug-testing was a special condition of Hoagland’s probation and that she tested positive for morphine. The trial court’s written order is sufficient to satisfy the requirements of Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975). Therefore, the revocation of Hoag-land’s probation is due to be, and it is hereby, affirmed.
AFFIRMED.
All judges concur.